DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendments to the claims and arguments filed on October 7, 2021 have been received and entered. Claims 1-26, 29, 35-40 have been canceled. Claims 27-28, 30-34, 41-42 and 43 are pending. 
Election/Restrictions
Applicant's election with traverse of Claims 27-28 (Group II) in the reply filed on March 9, 2017 was acknowledged.  Upon further consideration election of species requirement between factors were withdrawn and all the withdrawn species were rejoined with the elected species.  
Claims 27-28, 30-34, 41-42 and 43 are under consideration. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John E. Conour on January 20, 2022.
The application has been amended as follows: 

In the claims
Cancel claims 41-43
In claim 30, line 1, insert term --isolated-- between term “The” and “induced”
In claim 34, line 1, insert term --isolated-- between term “The” and “induced”

Following claim has been re-written as follows:
27. An isolated induced cardiac progenitor cell (iCPC) comprising one or more vectors encoding Mesp1, Baf60c, Nkx2.5, Gata4, Tbx5, Mesp2, Gata6, SRF, Isl1, Irx4, and Tbx20, wherein the isolated iCPC is capable of differentiating into cardiomyocytes, SM-MHC+ smooth muscle cells, and CD31+ endothelial cells,
 in a culture medium comprising an activator of canonical Wnt signaling and an activator of Jak/Stat signaling, and wherein the iCPC is NKx2.5+, Gata4+, Irx4+, Cxcr4+, Oct4-, Mlc-2a-, SM-MHC-, and CD31-. 

28. An in vitro cell culture comprising: 
an NKx2.5+, Gata4+, Irx4+, Cxcr4+, Oct4-, Mlc-2a-, SM-MHC-, and CD31- induced cardiac progenitor cell (iCPC) population capable of differentiating into cardiomyocytes, SM-MHC+ smooth muscle cells, and CD31+ endothelial cells, wherein the iCPC population comprises iCPCs comprising one or more vectors encoding Mespl, Baf60c, Nkx2.5, Gata4, Tbx5, Mesp2, Gata6, SRF, Isl1, Irx4, and Tbx20; and
a cell culture medium comprising an activator of canonical Wnt signaling in an amount sufficient to maintain proliferation and multipotency of the iCPCs in the iCPC population for at least 5 passages.
Conclusion
Claims 27-28, 30-33 and 34 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With the Examiner's Amendment as detailed above, the rejections of claims under 35 USC 103, as set forth in the Office Action of 07/07/2021 is hereby WITHDRAWN. Relevant to the withdrawal of the rejections in the Office Action of 07/07/2021, applied to claims 41, 42 and 43, the rejections are withdrawn in light of amendments presented herein. Applicants’ cancellation of claims 41-43 render their rejections moot. Prior art fails to teach or suggest iCPCs comprising one or more vectors that encode 11 cardiac transcription factors (Mespl, Baf60c, Nkx2.5, Gata4, Tbx5, Mesp2, Gata6, SRF, Isll, Irx4, and Tbx20), wherein the iCPC is capable of proliferating and remaining multipotent for at least 5 passages when cultured in medium comprising an activator of canonical Wnt signaling.
Applicant further provide 37 CFR§ 1.132 detailing the structural and functional aspects of the claimed iCPCs and in vitro cell culture that distinguish the cardiac progenitor cell populations of  Islas, Schwartz, Ieda, and Srivastava. The transduced cells disclosed in Srivastava reprogram into terminally-differentiated cardiomyocytes and do not pass through a progenitor cell stage (see para. 10 of Kamp’s declaration). Additionally, one of ordinary skill in 27-28, 30-33 and 34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.